Carlisle, Judge.
Where to a petition for a writ of certiorari assigning error on the admission of certain evidence on the trial of the defendant for possessing and selling non-tax-paid whisky, and assigning error on the sufficiency of the evidence to support the judgment of the trial court, or to prove venue, the trial judge filed his answer in which he denied that the evidence complained of was admitted in the form stated in the petition for certiorari, and where in his answer he further stated that the witness testified as to the time and place in Fulton County where he purchased non-tax-paid whisky from the defendant, which answer was untraversed and which answer in its form completely refuted the contentions of error made in the petition for certiorari, such answer is conclusive as to the facts and proceedings of the trial, and the record thus showing no erroneous ruling on the part of the trial judge, it was not error for the judge of the superior court to overrule the petition. Bishop v. State, 44 Ga. App. 290, 291 (2) (161 S. E. 271).

Judgment affirmed.


Gardner, P. J., Townsend and Frankum, JJ., concur.

*526Decided April 15, 1960.
James B. Venable, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, Solicitor, Hinson McAuliffe, Eugene L. Tiller, Assistant Solicitor-General, contra.